On Rehearing.
Appellants assert we erred in assuming the judgment was rendered at the term next succeeding the one at which the case was tried. They say a term intervened between the trial and judgment.
The facts in this connection are as follows:
The case was tried on March 18, 1932, before Hon. Towne Young, judge of the Forty-fourth district court, sitting for Hon. T. A. Work, judge of the Sixty-eighth district court. Judge Young held the case under advisement until June 15, 1932, upon which date the judgment was rendered.
Terms of the Forty-fourth district court begin on the first Mondays in January, April, June, and October.
Terms of the Sixty-eighth district court begin on the first Mondays in February, May, September, and December. Article 199, R. S.
Appellants say the case was originally filed in the Sixty-eighth district court but was sent by that court to the Forty-fourth court and thereafter the Sixty-eighth court had nothing further to do with the case.
The district courts of Dallas county are authorized to transfer cases from one court to another. Article 199 and art. 2092, §§ 21 and 22, R. S. But no such order appears in the record. On the contrary, the record affirmatively shows that in trying the case Judge Young was sitting as the judge of the Sixty-eighth court for Judge Work, as is authorized by sections 21 and 22 of 2092, R. S. The judgment was entered in the minutes of the Sixty-eighth court as said section 21 requires shall be done in such cases.
The case was, therefore, at all times in the Sixty-eighth district court; tried at the February term and judgment rendered at the succeeding May term. There was no error in assuming that the judgment was rendered at the term next succeeding the one at which the case was tried.
This disposes of the only question presented by the motion for rehearing. The motion is overruled.